DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-4, 6, 7, 10 and 16-19 are examined.
Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6, 7, 10 and 16-19 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (hereinafter Feng), U.S. Patent Application Publication 2009/0146769.
Regarding Claim 1, Feng teaches, a magnetic unit (Fig. 5A, 5B) comprising: 
a magnetic core (210) comprising: 
a first limb (first limb of 210); and 
a second limb (second limb of 210) disposed proximate to the first limb, wherein a gap (multiple gaps of 210 disclosed) is formed between the first limb and the second limb; 

a conductive element (side portions of 230, Fig. 5B) disposed facing an outer periphery of the first winding, wherein the conductive element is thermally conductive and electrically conductive (“generates a magnetic flux that impinges on heat sink 230, generating an electrical eddy current that runs through heat sink 230” [0019] reasonably teaches since “electrically conductive” since a conductor is required to generate the eddy currents) in order to control a fringing flux generated at the gap; and 
a heat sink (bottom portion of 230, Fig. 5B) operatively coupled to the conductive element, wherein the conductive element is configured to transfer heat from at least one of the conductive element and the first winding to the heat sink.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).

Regarding Claim 2, Feng further teaches, wherein the magnetic unit is a transformer, an inductor, or a combination thereof.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 3, Feng further teaches, further comprising a second winding (220) wound on the second limb.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 4, Feng further teaches, wherein the conductive element (220) is disposed between the outer periphery of the first winding and an outer periphery of the second winding.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 6, Feng further teaches, wherein the conductive element is disposed within the gap.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 7, Feng further teaches, wherein at least one of the first and second windings (220) is disposed between the conductive element (230) and the first and second limbs (limbs of 210).  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 10, Feng further teaches, wherein the conductive element (220) is a sheet.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 16, Feng further teaches, wherein the conductive element (220) comprises at least two sections (two vertical sections of 220) in y-z plane and a section (horizontal section of 220) in x-y plane, wherein the at least two sections in y-z plane are coupled to the section in x-y plane to surround at least the gap.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, as applied to claim 1, in view of Zhou et al. (hereinafter Zhou), U.S. Patent Application Publication 2019/0378643.
Regarding Claim 17, Feng teaches a conductive element (220) may include a conductor (“an electrical eddy current that runs through heat sink 230” [0019]), however is silent whether Aluminum is used.  (Feng: Figs. 5 and 5B, para.  [0019]).
Feng does not explicitly teach, wherein the conductive element is a non-magnetic metal.
However, Zhou teaches, wherein the conductive element (not shown) is a non-magnetic metal (“conductive body such as heat sink (not shown) disposed above the inductor. When the inductor is soldered on the PCB, since the heat sink disposed above the inductor is usually made of a conductive material, such as aluminum or copper” [0066]).  (Zhou: Figs. 3A, 3B and 17, para. [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductive element (220) of Feng to include the aluminum of Zhou, the motivation being to provide a good conductor of heat for the “heat sink” “[0066].  (Zhou: Figs. 3A, 3B and 17, para. [0066]).  Therefore, the limitations of Claim 17 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 18, the combination of Feng in view Zhou further teaches, wherein the conductive element (Zhou: not shown) is an aluminum wire, an aluminum sheet (Zhou: “aluminum” [0066]), or a combination thereof, the motivation being to provide a good conductor of heat for the “heat sink” “[0066])..  (Zhou: Figs. 3A, 3B and 17, para. [0066]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Raiser et al. (hereinafter Raiser), U.S. Patent Application Publication 2010/0060404.
Regarding Claim 19, Feng teaches, a magnetic unit (Fig. 5A, 5B) comprising: 
a magnetic core (210) comprising: 
a first limb (first limb of 210); and 
a second limb (second limb of 210) disposed proximate to the first limb, wherein a gap (multiple gaps of 210 disclosed) is formed between the first limb and the second limb; 
a first winding (220) wound on the first limb; 
a conductive element (side portions of 230, Fig. 5B) disposed facing an outer periphery of the first winding, wherein the conductive element is thermally conductive and electrically conductive (“generates a magnetic flux that impinges on heat sink 230, generating an electrical eddy current that runs through heat sink 230” [0019] reasonably teaches since “electrically conductive” since a conductor is required to generate the eddy currents) in order to control a fringing flux generated at the gap; and 
(Feng: Figs. 5 and 5B, para. [0018], [0019]).
Feng does not explicitly teach, the magnetic unit is part of a high frequency power conversion system including a converter.
However, Raiser teaches, a magnetic unit (100) is part of a high frequency power conversion system (“high frequency applications” [0026]) including a converter (“boost converter” [0032]).  (Raiser: Fig. 5, para.  [0026], [0030], [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power conversion system including a converter of Raiser to include the magnetic unit of Feng, the motivation being to “the inductor of the invention has particular application for an inductor in an inductor array for a DC/DC boost converter” [0019].  (Raiser: Fig. 5, para.  [0019]).  Therefore, the limitations of Claim 19 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MALCOLM BARNES/
Examiner, Art Unit 2837
4/23/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837